 Case: 3:20-cv-00463-WHR-MRM Doc #: 6 Filed: 12/16/20 Page: 1 of 2 PAGEID #: 38




                   IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF OHIO
                        WESTERN DIVISION AT DAYTON

DEONTE SNOWDEN,

                         Petitioner,              :    Case No. 3:20-cv-463

          - vs -                                       District Judge Walter H. Rice
                                                       Magistrate Judge Michael R. Merz

ED SHELDON, WARDEN,
 Allen Correctional Institution,

                                                  :
                         Respondent.


                     ORDER DENYING EXTENSION OF TIME


          This is a habeas corpus case, brought pro se under 28 U.S.C. § 2254 by Petitioner Deonte

Snowden, is before the Court on Snowden’s Motion (ECF No. 5) for a forty-five day extension of

time within which to file objections to the Magistrate Judge’s Report and Recommendations (ECF

No. 2).

          The docket shows that the Report was filed November 18, 2020. In his instant Motion,

Snowden claims that “Unbeknownst to Petitioner the Magistrate had filed a Report and

Recommendation without notification to Petitioner.” (ECF No. 5, PageID 34). However, the

docket also shows that a copy of the Report was mailed to Petitioner on the day it was filed and

does not show that the mail was returned.

          The Report contains the standard noticed to pro se litigants that they have seventeen days

to file objections (ECF No. 2, PageID 31). That made Petitioner’s objections due by December 7,

2020. The Magistrate Judge routinely waits for objections for at least seven days past the due date

                                                  1
 Case: 3:20-cv-00463-WHR-MRM Doc #: 6 Filed: 12/16/20 Page: 2 of 2 PAGEID #: 39




because a prisoner can effectively file objections or any other document by depositing it in the

prison mail system by the due date. However, when no objections or request for extension of time

to object was received by the Clerk by December 14, 2020, District Judge Rice was notified and

he entered judgment adopting the Report and dismissing the case on December 15, 2020 (ECF

Nos. 3 and 4).

        Because judgment has already been entered, Petitioner can place the substance of any

objections before the Court by filing a motion to amend the judgment or a motion for relief from

judgment not later than twenty-eight days from the date judgment was entered. That time will

expire January 12, 2021. A motion for relief from judgment can be filed any time within a year of

the judgment, but if it is filed after January 12, 2021, it will not extend the time for filing a notice

of appeal from the judgment, which expires January 14, 2021.

        Petitioner’s Motion for an Extension of Time to file Objections is DENIED without

prejudice to the merits of a motion to amend under Fed.R.Civ.P. 59(e) or a motion to vacate under

Fed.R.Civ.P. 60(b).



December 16, 2020.

                                                               s/ Michael R. Merz
                                                              United States Magistrate Judge




                                                   2
